Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Although conveying hardware capability by a mobile device to a base station, including antenna switching latency, is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art including specifically delaying transmission of CSI-RS in order to take into account the latency for waking up the second antenna.  All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the  art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.  US20200067583 at [0092] teaches triggering CSI-reporting based on beam change time.  US20200021413 at [0351] teaches setting beam change latency.  US20190349915 at [0474] teaches an eNB requesting beam switching latency.  US20190110210 at [0048] teaches a BS perform processes assuming certain delay is produced when beams are switched.  US20120008510 at [0231] accommodating for antenna switching timing in general.
Consequently, the prior art individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 2-19; 21-38 depending on claims 1, 20, 39, 40 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW C OH/Primary Examiner, Art Unit 2466